Exhibit FIRST AMENDMENT TO ORTHOFIX INC. EMPLOYEE STOCK PURCHASE PLAN WHEREAS, Orthofix Inc. (the “Company”) maintains the Orthofix Inc. Employee Stock Purchase Plan (the “Plan”) for the benefit of its eligible employees; and WHEREAS, it now is considered desirable to amend the Plan to make it a short term deferral plan for purposes of Section 409A of the Internal Revenue Code and to make certain other technical changes; NOW, THEREFORE, by virtue and in exercise of the power reserved to the Board of Directors of the Company by Section 8(c) of the Plan, the Plan be and is hereby amended, effective as of December 1, 2007, in the following particulars: 1.
